United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2314
                                   ___________

Adekunle Asamu Oyeyemi,                 *
                                        *
            Petitioner,                 *
                                        *
      v.                                * Petition for Review of
                                        * an Order of the Immigration
Immigration and Naturalization          * and Naturalization Service.
Service,                                *     [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                          Submitted: May 5, 1999

                              Filed: May 12, 1999
                                   ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.

      Adekunle Oyeyemi, a citizen of Nigeria, entered the United States in 1988 as
a “J-1 exchange visitor.” In 1993, the Immigration and Naturalization Service
ordered Oyeyemi to show cause why he should not be deported. Following a hearing,
an Immigration Judge found deportability had been established, denied Oyeyemi’s
application for asylum and withholding of deportation, and gave him the option to
depart voluntarily. The Board of Immigration Appeals (BIA) dismissed his appeal,
and Oyeyemi now petitions for review. He does not contest that he is deportable, but
maintains that he was subject to past persecution and has a well-founded fear of
future persecution based on his religion (conversion to Christianity), political
opinion, ethnicity, and opposition to ethnic customs involving mutilation of children.
Reviewing the BIA’s denial of asylum for an abuse of discretion, and the factual
findings underlying its refusal to grant asylum under the substantial-evidence
standard, see Feleke v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997), we deny
Oyeyemi’s petition.

       The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C. § 1158(b)(1). A refugee is an alien who is unwilling to return to his or her
home country because of “persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group, or
political opinion.” See 8 U.S.C. § 1101(a)(42)(A).

       We conclude that Oyeyemi failed to demonstrate that he had been the victim
of persecution, see Miranda v. INS, 139 F.3d 624, 626-27 (8th Cir. 1998), and after
reviewing the record and the parties’ submissions, we also conclude that a reasonable
fact finder could find Oyeyemi’s fear of future persecution was not objectively
reasonable, see Kratchmarov v. Heston, No. 98-1958, 1999 WL 177446, at *2 (8th
Cir. March 30, 1999) (applicant must show alleged fear of future persecution was
both “subjectively genuine and objectively reasonable”); Feleke, 118 F.3d at 598 (to
overcome BIA&s finding that alien lacked well-founded fear, evidence must be “so
compelling that no reasonable fact finder could fail to find the requisite fear of
persecution”). The record shows that Oyeyemi lived in Nigeria for several years after
converting to Christianity; that when he moved to the United States, he left his wife
and children in Nigeria; and that after his wife’s death, he returned to Nigeria, found
someone to care for the children, and again left the children in Nigeria, where they
remained until December 1991 without suffering any harm. This behavior is
inconsistent with his claimed fear, and his testimony that he and his children are in
danger appears speculative.

                                          -2-
      Although Oyeyemi’s evidence showed a dispute with his family stemming from
his conversion to Christianity, this personal matter does not provide a basis for
asylum. See Marquez v. INS, 105 F.3d 374, 380 (7th Cir. 1997); Krastev v. INS, 101
F.3d 1213, 1217 (7th Cir. 1996); Adebisi v. INS, 952 F.2d 910, 913-14 (5th Cir.
1992); Zayas-Marini v. INS, 785 F.2d 801, 805-06 (9th Cir. 1986). Regarding
Oyeyemi’s claim that his children will be subject to tribal customs such as face
marking and female-genital mutilation, we note that the children have permanent-
resident status in the United States. Even if they did return to Nigeria, there is no
evidence they would be injured, because, as previously noted, they lived in Nigeria
for years without being harmed.

      The BIA found Oyeyemi’s claim for asylum based on political opinion--a claim
not included in his application for asylum--was not credible, noting numerous
inconsistencies in the record. Reviewing the BIA’s credibility finding for substantial
evidence, see Ghasemimehr v. INS, 7 F.3d 1389, 1391 (8th Cir. 1993) (per curiam),
we conclude that specific, convincing reasons support the finding that Oyeyemi’s
testimony was not credible and that he thus failed to present evidence showing his
claimed subjective fear of political persecution was objectively reasonable.

      Accordingly, we deny Oyeyemi’s petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-